                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

    PRIME FOODS FOR PROCESSING AND
    TRADING d/b/a PRIME FOODS,
                                                                                      8:19-CV-73
                             Plaintiff,

          vs.                                                           MEMORANDUM AND ORDER

    GREATER OMAHA PACKING CO., INC.,

                             Defendant.



         This matter is before the Court on the Magistrate Judge’s Findings and Recommendation.
Filing 28. The Magistrate Judge recommended that the Court dismiss the case for Plaintiff’s failure
to comply with the Court’s order requiring it to appear via new counsel by September 16, 2019.
         No objections have been filed to the Magistrate Judge’s Findings and Recommendation.1
In any event, the Court has conducted a de novo review of the record and adopts the Findings and
Recommendation in its entirety. Accordingly,
         IT IS ORDERED:
      1. The Findings and Recommendation, Filing 28, is adopted in its entirety and the case is
         dismissed without prejudice;
      2. A separate judgment will be entered.
         Dated this 9th day of October, 2019.
                                                                 BY THE COURT:



                                                                 ___________________
                                                                 Brian C. Buescher
                                                                 United States District Judge




1
 The Findings and Recommendation, dated September 18, 2019, informed the parties they could object pursuant to
NECivR 72.2 within fourteen days after being served. Filing 28. It further ordered the Clerk of Court to serve Plaintiff
by mail. Filing 28. Accordingly, the Court has allowed an additional three days for Plaintiff to object. See Fed. R. Civ.
P. 6(d) (“When a party may or must act within a specified time after being served and service is made under Rule
5(b)(2)(C) (mail), . . . 3 days are added after the period would otherwise expire . . . .”).
